FILED
                           NOT FOR PUBLICATION                              MAY 11 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50140

              Plaintiff - Appellee,              D.C. No. 8:07-cr-00281-DOC-1

  v.
                                                 MEMORANDUM *
GIRARD PAUL LEBLOND,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                              Submitted May 6, 2010 **
                                Pasadena, California

Before: CLIFTON and BYBEE, Circuit Judges, and KORMAN, District Judge.***

       Girard Paul LeBlond appeals the sentence imposed by the district court

following his guilty plea to one count of possession of child pornography, in


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Judge Edward Korman, Senior United States District
Judge for the Eastern District of New York, sitting by designation.
violation of 18 U.S.C. § 2252(a)(5)(B). LeBlond argues that the district court

unreasonably imposed a lifetime term of supervised release and abused its

discretion in imposing certain conditions of supervised release. We affirm the

district court’s sentence.

      LeBlond first argues that the district court did not offer an adequate

explanation of why a lifetime sentence was not greater than necessary. Such a

statement was not necessary. We have held that “[t]he district court need not tick

off each of the § 3553(a) factors to show that it has considered them.” United

States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc). Here, the district

court’s explanation of the lifetime term sentence “communicate[d] that the parties’

arguments ha[d] been heard, and that a reasoned decision ha[d] been made.” Id.

Moreover, the district court’s imposition of a lifetime term of supervision was not

unreasonable. The statutory maximum term of supervision for an offense under 18

U.S.C. § 2252 is life, see 18 U.S.C. § 3583(k), and the Sentencing Guidelines

recommend that the statutory maximum term be imposed. U.S.S.G. § 5D1.2(b).

“A lifetime term of supervised release was warranted in order to ensure that [the

defendant] does not relapse into his addictive behavior and again begin collecting

child pornography. The district court was within its discretion to conclude that a




                                          2
lifetime term of supervised release was necessary . . . .” United States v. Daniels,

541 F.3d 915, 924 (9th Cir. 2008).

      LeBlond next challenges conditions of his release. “Exactly what

discretionary conditions are imposed on supervised release is left to the sentencing

court, which has at its disposal all of the evidence, its own impressions of a

defendant, and wide latitude to design supervised release conditions.” United

States v. Williams, 356 F.3d 1045, 1052 (9th Cir. 2004). LeBlond did not

challenge the computer restrictions below, so we review the condition for plain

error. United States v. Rearden, 349 F.3d 608, 618 (9th Cir. 2003). The district

court did not plainly err because we have previously upheld similar computer

restrictions. See Rearden, 349 F.3d at 621 (“We are persuaded that limiting [the

defendant’s] Internet access without prior approval of the Probation Office is

reasonably related to the offense . . . .”); United States v. Goddard, 537 F.3d 1087,

1090 (9th Cir. 2008) (“Subjecting computers and other devices able to access the

Internet to monitoring, search and seizure is critical to preventing [the defendant]

from viewing or obtaining child pornography . . . .”).

      LeBlond next challenges the conditions limiting his access to minors.

Because he challenged these below, we review the district court for abuse of

discretion. Williams, 356 F.3d at 1052. We have held that the condition limiting


                                           3
communication with minors is not an abuse of discretion. United States v.

Stoterau, 524 F.3d 988, 1008 (9th Cir. 2008). We have upheld on plain error

review the condition limiting LeBlond’s ability to frequent or loiter within 100 feet

of a place used primarily by children. United States v. Bee, 162 F.3d 1232, 1235-

36 (9th Cir. 1998); Rearden, 349 F.3d at 620; Daniels, 541 F.3d at 928. On plain

error review we have also upheld a condition preventing a person from living

within sight of a place used primarily by children. Daniels, 541 F.3d at 928.

Although that condition was arguably less restrictive than the condition forbidding

LeBlond from residing within 2,000 feet of a place used primarily by children, he

has offered no evidence that the condition in his case “involves [a] greater

deprivation of liberty than is reasonably necessary for the purposes of supervised

release.” United States v. T.M., 330 F.3d 1235, 1240 (9th Cir. 2003) (quotation

marks omitted). Because LeBlond admitted to having a long history of viewing

child pornography, distributing child pornography to the undercover agent, holding

a subscription to a child pornography website, possessing a thousand images of

child pornography on his computers, and taking pictures of two girls with whom he

had had physical contact, the district court did not abuse its discretion in imposing

conditions limiting his access to minors. See Daniels, 541 F.3d at 928.




                                           4
      LeBlond challenges the condition limiting his employment to positions that

do not require him to contact minors. Because LeBlond did not object to this

condition below, we review the condition for plain error. Rearden, 349 F.3d at

618. In Stoterau, we upheld an identical employment restriction for a defendant

who had been convicted of possessing child pornography. 524 F.3d at 1009-10.

To the extent that LeBlond is limited in his occupation, the district court did not

plainly err in determining that “a reasonably direct relationship existed between the

defendant’s occupation . . . and the conduct relevant to” his conviction. U.S.S.G. §

5F1.5(a)(1).

      AFFIRMED.




                                           5